DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the reply filed on 14 June 2022, no changes have been made.
Claims 1-6, 10-15, and 20-21 are currently pending and have been examined.

Notice to Applicant

In light of [0001] of the specification, under BRI, a CAD diagnosis is interpreted to mean any diagnosis associated with a radiology encounter that includes text or annotations which describes the abnormalities on the medical images.
Under BRI, “receiving a confidence level in the CAD diagnosis” in claims 5 and 15 is interpreted to mean as receiving the confidence interval as a part of the CAD diagnosis for the medical image.

Response to Affidavit
The affidavit under 37 CFR 1.132 filed 6/14/22 is insufficient to overcome the rejection of claim 1-20 based upon   as set forth in the last Office action because:   It states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04. Some of the facts presented in regards to the 101 and 112(a) rejections are not completely supported by the specification or have no evidence presented that are commensurate with the scope of the claims. For example, there is no disclosure in the specification or drawings of a second portion of an audio signal or second portion of the report. In another example, the assertion by the inventor that the processing occurs in mere seconds or near real-time has no disclosure in the specification or claims. In regards to the arguments made against the references, examiner points out that there is no showing or supporting evidence presented that one of ordinary skill in the art using the cited references would not arrive at the same result(s) as claimed by the applicant. Number 24 of the affidavit also states that Chae does not consider “the actual diagnosis of the physician, or any agreement or disagreement between the CAD input and the diagnosis of the physician.” Examiner asserts that in light of the applicant’s specification, there is no indication that under BRI the diagnostic intent received by the system is the actual diagnosis of the physician versus the interpretation being the actual diagnosis provided by the physician. 

In view of the foregoing, when all of the evidence/facts are considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 10-15, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US10339937B2 in view of Chae et al. (US20160155227A1) in view of Finke et al. (US20140316772A1) and further in view of Sun et al. (US20190130073A1). Although the claims at issue are not identical, they are not patentably distinct from each other because recite substantially similar limitations.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented. 


Claims 1 and 11 recite substantially similar limitations to claims 1 and 6 of U.S. Patent No. US10339937B2. The subject matter of the present application amounts to claims which are narrower in scope. The substantially similar limitations of claims 1 and 11 in the instant application pertain to receiving a diagnostic intent of a human user, performing automated speech recognition on the audio signal, and providing a CAD diagnosis to the human user. The preceding limitations in regards to the diagnostic intent comprising at least one of a diagnosis of a patient, a description of observations of the patient, and a description of impressions of the observations of the patient is understood to be an obvious variant of a physician or a medical professional describing a condition of a patient in claims 1 and 6 of U.S. Patent No. US10339937B2. The preceding limitations in regards to providing the CAD diagnosis to the human user is understood to be an obvious variant of providing the rendered output to a reviewer, the reviewer including the physician or the medical professional or to another physician or medical professional in claims 1 and 6 of U.S. Patent No. US10339937B2. The difference between the present application and U.S. Patent No. US10339937B2 is that the present application discloses using a CAD system to generate a CAD diagnosis, receiving the CAD diagnosis from the CAD system, performing automatic speech recognition and natural language understanding, and determining whether to provide the CAD diagnosis to the human user. The additional limitations in the instant application pertaining to the CAD system and its functions associated with CAD system are obvious over Chae et al. ([0053]-[0159]) in view of Finke et al. ([0030]-[0036]) and further in view of Sun et al. ([0052]-[0168]) with the motivation to reduce transcription errors in diagnosis caused by variations such as 1) features of the speakers whose speech is transcribed (e.g., accent, volume, dialect, speed); 2) external conditions (e.g., background noise) (See Finke, Background), and to spare the clinician the time it would take to prepare the note in written form (See Sun, Background). Dependent claims 10 and 20 are an obvious variant of claims 1 and 6 of U.S. Patent No. US10339937B2 for reciting that the input represents a diagnosis. The remaining dependent claims in the present application also recite substantially similar limitations to U.S. Patent No. US10339937B2, such as the text manipulation and rendering.


Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 contains the recitation “after (E) and (F), performing automatic speech recognition and natural language understanding on a second portion of the audio signal to produce a second portion of the report, the second portion of the report including second text.” However, applicant’s specification describes no particular manner by which the automated diagnostic support system performs automatic speech recognition and natural language understanding on separate portions (i.e. second portion) of the audio signal. Applicant’s specification describes performing automatic speech recognition and natural language understanding on an audio signal, but applicant’s specification provides no description by which a determination may be made on a second portion of an audio signal or how a computer may be programmed to perform this function. Additionally, the specification and Figure 1 suggest that the determination is made on the entirety of the audio signal as one whole portion versus separate portions. MPEP 2161.01 notes, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.” Accordingly a rejection for lack of written description is necessary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 10-15, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-6 and 10) and a machine (claims 11-15, and 20-21) which recite steps of using a computer aided diagnostic (CAD) system to generate a CAD diagnosis automatically based on a medical image; receiving the CAD diagnosis from the CAD system; receiving an audio signal representing speech of a human user performing automatic speech recognition and natural language understanding on a first portion of the audio signal to produce a first portion of a report, the first portion of the report including: (1) first text and (2) data representing a diagnostic intent of the human user; while performing (C), and after (D) determining, based on the CAD diagnosis and the data representing the diagnostic intent, whether to provide the CAD diagnosis to the human user; and while performing (C), after (E),only providing the CAD diagnosis to the human user if it is determined that the CAD diagnosis should be provided to the human user, and after (E) and (F), performing automatic speech recognition and natural language understanding on a second portion of the audio signal to produce a second portion of the report, the second portion of the report including second text .

Step 2A Prong 1
These steps of an automated diagnostic support system for clinical documentation, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language describing steps as performed by using a server and device, everything else in the context of this claim encompasses mental processes.  This could be analogized to manual transcription operations by a transcriptionist, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-6, 10, 12-15, and 20-21 reciting particular aspects of an automated support system for clinical documentation such as providing the diagnosis to the human user if the CAD diagnosis agrees with the diagnostic intent of the human user, as not providing the diagnosis to the human user if the CAD diagnosis does not agree with the diagnostic intent of the human user, determining whether to provide the CAD diagnosis to the human user, receiving a confidence level in the CAD diagnosis, receiving a known error rate, and input representing a diagnosis includes performance of the limitations in the mind but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of using a computer aided diagnostic (CAD) system to generate a CAD diagnosis and receiving an audio signal representing speech of a human user; amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0006] to [0041], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving the CAD diagnosis from the CAD system amounts to mere data gathering; performing automatic speech recognition and natural language understanding on the audio signal to produce data representing a diagnostic intent of the human user amounts to insignificant application, see MPEP 2106.05(g)).
Dependent claims 2-6, 10, 12-15, and 20-21 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 2-3 and 12-13 additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 4-6, 10, 14-15, and 20-21, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving an audio signal representing speech of a human user, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing automatic speech recognition and natural language understanding on the audio signal to produce data representing a diagnostic intent of the human user, see Sun et al. [0053] “In some embodiments, one or more medical facts (e.g., clinical facts) may be automatically extracted from the free-form narration (in audio or textual form) or from a pre-processed data representation of the free-form narration using a fact extraction component applying natural language understanding techniques, such as a natural language understanding (NLU) engine.” [0063] “In some embodiments, a text narrative, whether produced by ASR engine 102 (and optionally verified or not by a human), produced by medical transcriptionist 130, directly entered in textual form through user interface 110, or produced in any other way, may be re-formatted in one or more ways before being received by fact extraction component 104”, US20190130073A1, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US20160155227A1) in view of Finke et al. (US20140316772A1) and further in view of Sun et al. (US20190130073A1).
Regarding claim 1, Chae discloses at least one computer processor executing computer program instructions stored on at least one non-transitory computer-readable medium ([0159] “Moreover, it is understood that in exemplary embodiments, one or more units of the above-described apparatuses 100, 200 can include circuitry, a processor, a microprocessor, etc., and may execute a computer program stored in a computer-readable medium.”)
(A)  using a computer aided diagnostic (CAD) system to generate a CAD diagnosis automatically based on a medical image ([0053] “The diagnostic intention processor 130 performs diagnostic procedures that correspond to the determined diagnostic intention of the user. [0054] “For example, if the determined diagnostic intention is to measure the ROI, feature information about the detected ROI is extracted, and then classification on whether it is malignant or benign is carried out using the extracted feature information.”)
(B)  receiving the CAD diagnosis from the CAD system ([0054] “In addition, if the user's diagnostic intention is to freeze the displayed screen, the current displayed screen is frozen, and a measurement result of the ROI may be displayed on the current screen.”)
(F)  while performing (C), and after (E), only providing the CAD diagnosis to the human user if it is determined that the CAD diagnosis should be provided to the human user ([0084] “Accordingly, the diagnostic intention processor 230 may freeze the screen and output to the screen the diagnostic information that contains the measurement information about the measured ROI.”)


Chae does not explicitly disclose however Finke teaches (C) receiving an audio signal representing speech of a human user ([0030] “The spoken audio stream 102 may, for example, be dictation by a doctor describing a patient visit. The spoken audio stream 102 may take any form. For example, it may be a live audio stream received directly or indirectly (such as over a telephone or IP connection), or an audio stream recorded on any medium and in any format.”)
the data representing a diagnostic intent of a human user comprising at least one of a diagnosis of a patient ([0032] “As shown in FIG. 1, the draft transcript 106 includes one or more codings 108, each of which encodes a “concept” extracted from the spoken audio stream 102.” [0033] “In the context of a medical report, each of the codings 108 may, for example, encode an allergy, prescription, diagnosis, or prognosis.” [0035] “As shown in FIG. 4A, the doctor has stated in the spoken audio stream 102 that the patient has an allergy to Penicillin and had a prior allergic reaction to peanut butter.”)
 a description of observations of the patient
([0043] “For example, in a “Physical Examination” section of a medical report, the text “temperature 37.2 C” could be coded as a current body temperature measurement of the patient.”) 
 and a description of impressions of the observations of the patient ([0036] “A first allergy description 414 derived from the words “the patient has an allergy to Penicillin that causes hives” in the speech 400.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user with Finke’s techniques for extracting facts from speech. The motivation for the combination of prior art elements is to reduce transcription errors in diagnosis caused by variations such as 1) features of the speakers whose speech is transcribed (e.g., accent, volume, dialect, speed); 2) external conditions (e.g., background noise) (See Finke, Background).


Chae in view of Finke does not explicitly disclose however Sun teaches (D) performing automatic speech recognition and natural language understanding on a first portion of the audio signal to produce a first portion of a report, the first portion of the report including: (1) first text and (2) data representing a diagnostic intent of the human user ([0053] “In some embodiments, one or more medical facts (e.g., clinical facts) may be automatically extracted from the free-form narration (in audio or textual form) or from a pre-processed data representation of the free-form narration using a fact extraction component applying natural language understanding techniques, such as a natural language understanding (NLU) engine.” [0063] “In some embodiments, a text narrative, whether produced by ASR engine 102 (and optionally verified or not by a human), produced by medical transcriptionist 130, directly entered in textual form through user interface 110, or produced in any other way, may be re-formatted in one or more ways before being received by fact extraction component 104.”)
(E) while performing (C), and after (D), determining, based on the CAD diagnosis and the data representing the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0168] “In this respect, DLR component 1565 may operate as a filter, eliminating some of the regions of text 1510 (and the corresponding annotations) that are likely sources of false positive medical billing code suggestions from further consideration by CAC application 1575 (e.g., text 1510′ may be a subset of text 1510 with text regions deemed not to be relevant excluded and annotations 1560′ may be a subset of annotations 1560 with the annotations derived from the excluded text regions removed from further consideration).”)
(G) after (E) and (F), performing automatic speech recognition and natural language understanding on a second portion of the audio signal to produce a second portion of the report, the second portion of the report including second text ([0093] “In some embodiments, a relation model, given that “acute” and “sinusitis” have been labeled as “Problem,” may then relate the two tokens together to a single medical fact of “sinusitis, acute.”  [0052] “For example……while in other embodiments, automatic speech recognition (ASR) may be performed on the audio recording to obtain a textual representation of the free-form narration provided via the clinician's dictation.” [0053] “In some embodiments, one or more medical facts (e.g., clinical facts) may be automatically extracted from the free-form narration (in audio or textual form) or from a pre-processed data representation of the free-form narration using a fact extraction component applying natural language understanding techniques, such as a natural language understanding (NLU) engine.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user and Finke’s techniques for extracting facts from speech with Sun’s techniques for performing ASR and NLU analysis on speech. The motivation for the combination of prior art elements is to spare the clinician the time it would take to prepare the note in written form (See Sun, Background).
Regarding claim 2, Chae discloses wherein (E) comprises determining whether the CAD diagnosis agrees with the diagnostic intent of the human user ([0062] “In addition, when probe motion is determined to correspond to a diagnostic intention, the diagnostic intention determiner 220 may determine the user's diagnostic intention as being the diagnostic intention that matches the intention-based classification information stored in the intention information storage 250.”)
and wherein (F) comprises only providing the CAD diagnosis to the human user if it is determined that the CAD diagnosis agrees with the diagnostic intent of the human user ([0062] “The intention-based classification information maps probe motions that have been matched to the user's diagnostic intentions and may be stored beforehand in various forms, such as a table, ontologies, logical formulas, etc.” [0063] “The diagnostic intention processor 230 performs diagnostic procedures corresponding to the determined diagnostic intention of the user.” [0068] “The screen display 320 outputs a current image that is being received from the probe to the display screen.”)
Regarding claim 10, Chae does not explicitly disclose however Finke teaches wherein the data representing the diagnostic intent of the human user comprises input representing a diagnosis ([0035] “As shown in FIG. 4A, the doctor has stated in the spoken audio stream 102 that the patient has an allergy to Penicillin and had a prior allergic reaction to peanut butter.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user with Finke’s techniques for extracting facts from speech. The motivation for the combination of prior art elements is to reduce transcription errors in diagnosis caused by variations such as 1) features of the speakers whose speech is transcribed (e.g., accent, volume, dialect, speed); 2) external conditions (e.g., background noise) (See Finke, Background).
Regarding claim 11, Chae discloses at least one non-transitory computer-readable medium having computer program instructions stored thereon,  wherein the computer program instructions are executable by at least one computer processor to execute the method ([0159] “Moreover, it is understood that in exemplary embodiments, one or more units of the above-described apparatuses 100, 200 can include circuitry, a processor, a microprocessor, etc., and may execute a computer program stored in a computer-readable medium.”)
 (A)  using a computer aided diagnostic (CAD) system to generate a CAD diagnosis automatically based on a medical image ([0053] “The diagnostic intention processor 130 performs diagnostic procedures that correspond to the determined diagnostic intention of the user. [0054] “For example, if the determined diagnostic intention is to measure the ROI, feature information about the detected ROI is extracted, and then classification on whether it is malignant or benign is carried out using the extracted feature information.”)
 (B)  receiving the CAD diagnosis from the CAD system ([0054] “In addition, if the user's diagnostic intention is to freeze the displayed screen, the current displayed screen is frozen, and a measurement result of the ROI may be displayed on the current screen.”)
(F)  while performing (C), and after (E), only providing the CAD diagnosis to the human user if it is determined that the CAD diagnosis should be provided to the human user ([0084] “Accordingly, the diagnostic intention processor 230 may freeze the screen and output to the screen the diagnostic information that contains the measurement information about the measured ROI.”)


Chae does not explicitly disclose however Finke teaches (C) receiving an audio signal representing speech of a human user ([0030] “The spoken audio stream 102 may, for example, be dictation by a doctor describing a patient visit. The spoken audio stream 102 may take any form. For example, it may be a live audio stream received directly or indirectly (such as over a telephone or IP connection), or an audio stream recorded on any medium and in any format.”)
the data representing a diagnostic intent of a human user comprising at least one of a diagnosis of a patient ([0032] “As shown in FIG. 1, the draft transcript 106 includes one or more codings 108, each of which encodes a “concept” extracted from the spoken audio stream 102.” [0033] “In the context of a medical report, each of the codings 108 may, for example, encode an allergy, prescription, diagnosis, or prognosis.” [0035] “As shown in FIG. 4A, the doctor has stated in the spoken audio stream 102 that the patient has an allergy to Penicillin and had a prior allergic reaction to peanut butter.”)
 a description of observations of the patient
([0043] “For example, in a “Physical Examination” section of a medical report, the text “temperature 37.2 C” could be coded as a current body temperature measurement of the patient.”) 
 and a description of impressions of the observations of the patient ([0036] “A first allergy description 414 derived from the words “the patient has an allergy to Penicillin that causes hives” in the speech 400.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user with Finke’s techniques for extracting facts from speech. The motivation for the combination of prior art elements is to reduce transcription errors in diagnosis caused by variations such as 1) features of the speakers whose speech is transcribed (e.g., accent, volume, dialect, speed); 2) external conditions (e.g., background noise) (See Finke, Background).

Chae in view of Finke does not explicitly disclose however Sun teaches (D) performing automatic speech recognition and natural language understanding on a first portion of the audio signal to produce a first portion of a report, the first portion of the report including: (1) first text and (2) data representing a diagnostic intent of the human user ([0053] “In some embodiments, one or more medical facts (e.g., clinical facts) may be automatically extracted from the free-form narration (in audio or textual form) or from a pre-processed data representation of the free-form narration using a fact extraction component applying natural language understanding techniques, such as a natural language understanding (NLU) engine.” [0063] “In some embodiments, a text narrative, whether produced by ASR engine 102 (and optionally verified or not by a human), produced by medical transcriptionist 130, directly entered in textual form through user interface 110, or produced in any other way, may be re-formatted in one or more ways before being received by fact extraction component 104.”)
(E) while performing (C), and after (D), determining, based on the CAD diagnosis and the data representing the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0168] “In this respect, DLR component 1565 may operate as a filter, eliminating some of the regions of text 1510 (and the corresponding annotations) that are likely sources of false positive medical billing code suggestions from further consideration by CAC application 1575 (e.g., text 1510′ may be a subset of text 1510 with text regions deemed not to be relevant excluded and annotations 1560′ may be a subset of annotations 1560 with the annotations derived from the excluded text regions removed from further consideration).”)
(G) after (E) and (F), performing automatic speech recognition and natural language understanding on a second portion of the audio signal to produce a second portion of the report, the second portion of the report including second text ([0093] “In some embodiments, a relation model, given that “acute” and “sinusitis” have been labeled as “Problem,” may then relate the two tokens together to a single medical fact of “sinusitis, acute.”  [0052] “For example……while in other embodiments, automatic speech recognition (ASR) may be performed on the audio recording to obtain a textual representation of the free-form narration provided via the clinician's dictation.” [0053] “In some embodiments, one or more medical facts (e.g., clinical facts) may be automatically extracted from the free-form narration (in audio or textual form) or from a pre-processed data representation of the free-form narration using a fact extraction component applying natural language understanding techniques, such as a natural language understanding (NLU) engine.”)


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user and Finke’s techniques for extracting facts from speech with Sun’s techniques for performing ASR and NLU analysis on speech. The motivation for the combination of prior art elements is to spare the clinician the time it would take to prepare the note in written form (See Sun, Background).
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 10.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US20160155227A1) in view of Finke et al. (US20140316772A1), Sun et al. (US20190130073A1), and further in view of Koll et al. (US20140324423A1).
Regarding claim 3, Chae discloses ….CAD diagnosis…. ([0053] “The diagnostic intention processor 130 performs diagnostic procedures that correspond to the determined diagnostic intention of the user.”)

Chae in view of Finke and Sun does not explicitly disclose however Koll teaches wherein (E) comprises determining whether the diagnostic intent of the human user includes a finding that the…..does not include ([0035] “As mentioned above, the structured document analyzer 106 may produce a conclusion 114, such as a conclusion 114 that certain required information is missing from the report.”)
and wherein (F) comprises not providing the…..to the human user if it is determined that the diagnostic intent of the human user includes a finding that the…..does not include, and otherwise providing the….to the human user ([0046] “For example, if the structured document analyzer 106 determines that to comply with a particular best practice, the report is required to indicate whether a foot exam was performed and the report does not indicate whether a foot exam was performed, embodiments of the present invention may take any of a variety of actions, such as updating the report to indicate that no information is available about whether a foot exam was performed (e.g., by inserting the text “Foot exam performed? No information available”), or by retrieving information about whether a foot exam was performed from an electronic medical record associated with the same patient and inserting that information automatically into the report (e.g., by inserting the text “Foot exam performed? Yes”) into the report. [0047] “When the report is rendered, such automatically generated information may be flagged as such, such as by highlighting such information in a particular color, to call attention to the fact that such information was generated automatically and not input manually by a human. The user may even be specifically prompted to review and, if necessary, edit such information.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user, Finke’s techniques for extracting facts from speech, and Sun’s techniques for performing ASR and NLU analysis on speech with Koll’s techniques for performing ASR to generate a conclusion that would be required from missing text. The motivation for the combination of prior art elements is to determine a conclusion from the missing information to enable the doctor to make quick decisions (See Koll, Background).
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 3.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US20160155227A1) in view of Finke et al. (US20140316772A1), Sun et al. (US20190130073A1), and further in view of Kim et al. (US20160171708A1).
Regarding claim 4, Chae discloses and wherein (E) comprises determining, based on the CAD diagnosis, …., and the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0083] “If the probe has remained stationary during the second time unit, the diagnostic intention determiner 220 may determine that the user's diagnostic intention is to freeze the screen, and may thus display diagnostic information to observe in detail the ROI.”)

Chae in view of Finke and Sun does not explicitly disclose however Kim discloses wherein (B) further comprises receiving prior output from the CAD system; ….prior output…. ([0066] “… based on a difference or similarity between histograms of a previous image frame and a current image frame.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user, Finke’s techniques for extracting facts from speech, and Sun’s techniques for performing ASR and NLU analysis on speech with Kim’s techniques for performing an automated CAD diagnosis. The motivation for the combination of prior art elements is to determine diagnosis information to be displayed among the generated diagnosis information to save the physician time in making decisions (See Kim, Abstract).

Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 4.
Claims 5-6, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US20160155227A1) in view of Finke et al. (US20140316772A1), Sun et al. (US20190130073A1), and further in view of Barinov et al. (WO2018031919A1).
Regarding claim 5, Chae discloses and wherein (D) comprises determining, based on the CAD diagnosis,….and the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0083] “If the probe has remained stationary during the second time unit, the diagnostic intention determiner 220 may determine that the user's diagnostic intention is to freeze the screen, and may thus display diagnostic information to observe in detail the ROI.”)

Chae in view of Finke does not explicitly disclose however Barinov teaches wherein (B) further comprises receiving a confidence level in the CAD diagnosis;....the confidence level in the CAD diagnosis…. ([0096] “The present inventive concept utilizes training data with intermediate values given by the human operator as well as a trained CAD system to better indicate the level of confidence of the trained CAD systems recommendation. Thus a more general value is given for the confidence (or probability of being correct) of cancer given an image with feature vector X as well as the CAD recommendation and anticipated or actual user initial decision (the operator's decision is obtained implicitly by using the CAD system which may be biased by his/her error profile) to give a confidence score of the CAD system recommendation.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user, Finke’s techniques for extracting facts from speech, and Sun’s techniques for performing ASR and NLU analysis on speech with Barinov’s techniques for providing a personalized CAD diagnosis. The motivation for the combination of prior art elements is to generate a confidence level indicator (CLI) for CAD systems in order to improve the personalization of the diagnosis (See Barinov, Abstract).
Regarding claim 6, Chae discloses and wherein (E) comprises determining, based on the CAD diagnosis, ….., and the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0083] “If the probe has remained stationary during the second time unit, the diagnostic intention determiner 220 may determine that the user's diagnostic intention is to freeze the screen, and may thus display diagnostic information to observe in detail the ROI.”)

Chae in view of Finke does not explicitly disclose however Barinov teaches wherein (B) further comprises receiving a known error rate of the human user;….. the known error rate of the human user….. ([0084] “The personalized radiologist/operator pre-CAD model of block 116 may help to identify for what types of image features the specific operator tends to make an erroneous decision, i.e., a decision that differs from a known correct diagnostic decision.”  [0074] “The weighting or penalty function are used to enhance the CAD error profile be diverse from the operator by putting more weight on those errors typically made by the user or users.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user, Finke’s techniques for extracting facts from speech, and Sun’s techniques for performing ASR and NLU analysis on speech with Barinov’s techniques for providing a personalized CAD diagnosis. The motivation for the combination of prior art elements is to generate a confidence level indicator (CLI) for CAD systems in order to improve the personalization of the diagnosis (See Barinov, Abstract).
Regarding claim 15, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 21, the limitations are rejected for the same reasons as stated above for claim 6.

Response to Arguments
Applicant’s arguments filed on 14 June 2022 have been considered but are not fully persuasive.
Regarding the double patenting rejection, the applicant argues that the inventor Mr. Koll highlights in the affidavit distinct differences between the ‘937 patent and the present application where the ‘937 claims does not mention the diagnostic intent of a user or a diagnosis, a description of observations of the patient, or a description of impressions of the observations of the patient. The applicant asserts that the inventor states that Chae does not consider the actual diagnosis of the physician, or any agreement or disagreement between the CAD input and the diagnosis of the physician as claimed in the pending application. Similar to the arguments made under USC 103. Applicant respectfully submits that the pending claims are patentably distinct over the '937 patent in view of the combination of Chae, Finke, and Sun.

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that claims 1 and 11 are still rejected under USC 103 and are still an obvious variant of claims 1 and 6 of US10339937B2. The claims of the present application are narrower in scope of US10339937B2. The limitations of “comprising at least one of a diagnosis of a patient, a description of observations of the patient, and a description of impressions of the observations of the patient” are an obvious variant of “a physician or a medical professional describing a condition of a patient” in US10339937B2 the interpretation of which is also supported by the specification (e.g. page 6, Col. 4 of the specification elaborates on the interpretation of claim 1 which is a physician describing a patient visit). Therefore, the double patenting rejection is maintained.
Regarding the 112(a) rejection, the applicant argues on pages 7 to 8 that Mr. Koll asserts that [0033] to [0044] teaches that the claimed techniques can be performed before all of the audio has been captured, i.e., that the automatic speech recognition and natural language understanding can be performed as claimed to generate first and second portions of the report (i.e., the structured note in paragraphs [0033]-[0044]) as claimed. Additionally, Figure 1 states that “[a]lthough the healthcare provider 102 may generate and provide the diagnostic intent input 124 after the structured note 112 has been generated in its entirety, this is not a limitation of the present invention." Applicant also points to [0035] to [0037] and [0040] to [0044] as support that illustrate systems practicing the claimed limitations of first and second audio signals used in association with the generation of first and second portions of the report (i.e., the structured note), respectively.

Examiner respectfully disagrees with the applicant’s argument. While the examiner acknowledges that the specification does state that the structured note generated in its entirety is not a limitation of the present invention, examiner asserts that the open-ended description in the specification does not help provide support for claim 1(G). The disclosures in [0033] and [0044] suggest that the audio signal is processed simultaneously when the diagnostic intent input and CAD input is received. There is no disclosure of audio signals being broken down or parsed into two portions to produce a second portion of the report. When comparing the specification to Figure 1, the disclosure in Figure 1 also shows the simultaneously processing occurring. Specifically, Figure 1 with support from the specification ([0029] to [0051]) shows the entirety of the audio signal being processed to be generated into a singular structured note simultaneously. There is no indication of the audio signal being broken into two portions such that each portion would require the performance of automated speech recognition and natural language understanding respectively. Therefore, the 112(a) rejection is maintained.
Regarding the 101 rejection, the applicant argues on pages 10 to 12 that under Step 2A Prong 1 the claims are directed to an improved CAD system. Applicant cites the affidavit by asserting that paragraphs [006] to [0020] of the specification describes various issues of existing systems and affirmatively discloses that 'the accuracy and efficiency of the CAD system itself is improved by embodiments of the present invention, relative to the prior art. Applicant submits that the claims cannot be practicably performed in the human mind or with the aid of pen and paper to achieve the desired results embodied in the claims. Applicant also cites the affidavit where Mr. Koll asserts that the near real-time nature of the processing makes it highly improbable that the claimed techniques could be performed in the human mind. Furthermore, the innovations embodied in the claims are designed to suppress certain information from human users where a pen and paper approach would defeat that purpose. Mr. Koll also states that one of the improvements is to avoid presenting humans with information that the system deems disadvantageous. Mr. Koll asserts that the claimed invention allows CAD systems to deduce likely diagnostic intent of the physician by interpreting the just documented Findings sections and interact with the physician in the seconds before the physician completes the physician's Impression. Applicant submits that the claims recite novel and specific ways of presenting information to a user.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that improvement of the present invention is not a consideration under Step 2A Prong 1, but rather Step 2A Prong 2. While examiner addresses the improvement aspect in the next argument below, the examiner points out that the construction of the claims does not recite novel and specific ways of presenting data. There are no limitations in the claim that describe the display or disclose the intricacies of presenting information to the user. The assertion made by the inventor of the real-time processing involved to practice the claims are also not positively recited in the claims and the specification in a manner that would suggest that claims cannot practically be performed by a human within that specific timing. Furthermore, the improvement of intentionally preventing human users from accessing certain information functions as a filter which, regardless of data being based on the user input, is an abstract idea. Examiner points out that the courts found the concept of filtering content in BASCOM to be an abstract idea. However, BASCOM clearly presented a “technology-based solution” that overcame the disadvantages of the prior art while the present application does not elaborate on how such filtering is done such that it would at least amount to significantly more than the judicial exception under Step 2B similar to BASCOM.

The applicant asserts on page 12 to the top of page 13 that assuming the claims are directed to an abstract idea, the claims integrates the recited judicial exception into a practical application. Applicant states that since the claims are directed to improving the accuracy and efficiency of the CAD system as indicated by the specification, the claimed technique does more than merely linking the use of the judicial exception to a particular technological environment because it improves the performance of the underlying technological system.

Examiner respectfully disagrees with the applicant’s argument. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm to improve accuracy, the claimed invention purports to improve the accuracy of the CAD diagnosis by reducing computations and selectively providing output to a physician only in cases in which embodiments of the present invention determine that it would be valuable to provide such output i.e. filtering data. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). Reducing the number of computations that the CAD system performs by the computer processor is a conventional solution to reduce time and effort. Adjusting or reducing computations is not a technological improvement. Additionally, time and effort ([0006] of specification) are non-technological problems with respect to the physician in the human-CAD system. Improving efficiency and reducing time and effort is not sufficient to show an improvement in computer functionality as set forth by the courts in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. Examiner points out that the claimed limitations have no indication in the specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) The examiner also points out that there is no indication in the specification that the claimed invention affects a transformation or reduction of a particular article to a different state or thing.

On pages 13 to 14 the applicant asserts that under Step 2B, the claims provide a meaningful result in the context of radiology reporting as specified by Mr. Koll’s affidavit based on how the physician workflow is designed in that setting. The applicant also cites Alice and Bascom to submit that the improvements to existing CAD systems are realized by practicing the claims which supports a finding that the claims are patent eligible. Applicant respectfully submits that the claims are directed to patent eligible subject matter. As a result, Applicant respectfully requests that the rejection of the pending claims under 35 U.S.C. § 101 be withdrawn.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that Bascom is not similar to the present application because Bascom claimed a technical improvement in the art i.e. a technology-based solution to filter content on the internet while the present application is not presenting an improvement since the problem solved is a non-technological problem. The use of a computer or other machinery in its ordinary capacity for economic or other tasks or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, the applicant argues pages 15 to 17 that in light of the affidavit by Mr. Koll, Chae does not disclose any of the claimed limitations pertaining to diagnostic intent and the unique fusion of two independent data sources (e.g. audio and data from the CAD system). For instance, Chae specifically defines that a diagnostic intent is limited to "intention regarding the diagnostic procedures the user wishes to carry out on the detected ROI." But an intention regarding a diagnostic procedure does not reach or suggest the diagnostic intent of the pending claims. For example, independent claims 1 and 11 specify that the diagnostic intent "compris[es] text representing at least one of a diagnosis of a patient, a description of observations of the patient, and a description of impressions of the observations of the patient." Applicant cites the affidavit where Mr. Koll asserts that at no time would the system described by Chae consider the actual diagnosis of the physician, or any agreement or disagreement between the CAD input and the diagnosis of the physician as claimed in the pending application. Applicant also asserts that Finke and/or Sun, alone or in combination, does not cure the problems present in Chae. Importantly, both Finke and Sun do not describe receiving CAD input as claimed and are therefore also completely silent regarding addressing agreement or disagreement between the CAD input and a physician's diagnosis, let alone teaching or suggesting the particular limitations found in the pending claims for address this problem. Applicant cites the affidavit where Mr. Koll asserts that Neither Finke nor Sun suggests or discloses using secondary diagnostic input from, e.g., a CAD system as claimed. Also, that none of Chae, Finke, and/or Sun are concerned with any agreement or disagreement between the CAD input and the diagnosis of the physician as claimed in the pending application. Applicant concludes by stating that these references, alone or in combination do not teach someone of ordinary skill in the art the claimed solution to this problem of selectively "providing the CAD diagnosis to the human user if it is determined that the CAD diagnosis should be provided to the human user" because Chae, Finke, and Sun are completely silent on the issue. Applicant submits that all the claims are patentable.

Examiner respectfully disagrees with this argument. Examiner asserts that Finkle has been cited to teach all of the limitations of claim 1(D) such as the text representing at least one of a diagnosis of a patient, a description of observations of the patient, and a description of impressions of the observations of the patient, not Chae. In regards to the probe in Chae, the examiner points out that the probe has not been cited to map to the diagnostic intent (to which Finkle has been cited to) rather it is been cited to teach the determining step in 1(F) where the probe is the vehicle through which the determination is performed. Based on the CAD diagnosis i.e. ROI of an image, it is determined through the probe motions on whether to provide the CAD diagnosis to the human user. For example, paragraph [0083] of Chae provides a particular manner in which a determination is done on whether to provide the CAD diagnosis to the human user. Examiner also points out that the claims do not indicate how the determination step is done based on the CAD diagnosis and the diagnostic intent. In response to applicant's argument that Chae, Finke, and Sun fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. diagnostic intent representing actual diagnosis of the physician, or any agreement or disagreement between the CAD input and the diagnosis of the physician as claimed in the pending application) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The broadest reasonable interpretation of the claim language regarding “diagnostic intent” would not be limited to the actual diagnosis of the physician and could represent the actual diagnosis performed by the physician. Therefore, the 103 rejection is maintained.


Prior Art Cited but Not Relied Upon
 
Houston, J. D., & Rupp, F. W. (2000). Experience with implementation of a radiology speech recognition system. Journal of digital imaging, 13(3), 124–128. https://doi.org/10.1007/BF03168385.
This reference is relevant because is discloses the speech recognition in radiology.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626